Title: Joseph C. Cabell to James Madison, 5 August 1829
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Warminster.
                                
                                 5 Aug. 1829.
                            
                        
                        
                        May I take the liberty to ask that you will be so good as to read the enclosed pamphlet, and to inform me
                            whether the argument in the speech respecting the rights of the parties to the Compact, be sound and in conformity to your
                            own views of the subject, and if there be error, where & to what extent, it exists. The subject is very important,
                            & the views here taken. of it, somewhat new, and possibly erroneous. You see here embodied & presented in
                            one combined view, the principles advanced by me in the desultory discussion in the Senate last winter. I was anxious
                            least the imperfect and hasty sketch of the debate which appeared in the papers at the time might be injurious to me, and
                            make matters worse: & in the month of April, whilst recovering my health, before the excitement of my feelings had
                            subsided I wrote out this Speech, with the accompanying notes, with the view of addressing them to my late constituents in
                            a printed shape. Upon communicating my purpose to one or two friends, confidentially, they gave me so little
                            encouragement, that I put away the pamphlet among my papers. I took it with me, however, to the University, where I
                            expected to meet you, in order to satisfy myself by enquiry of you, whether I had correctly expounded the principle of the
                            Report of 98-9; and upon this, as well as upon other accounts, I was truly sorry not to see you there. I then submitted
                            the pamphlet to the perusal of Mr. Johnson, accompanied by the question; Are these principles right, and worthy of
                            permanent adoption, or are they mixed up with errors, and if so, where do the errors lie? Mr. Johnson read the pamphlet
                            attentively—& gave me his opinion. He said he thought the doctrine in the speech in substance & fairly
                            construed perfectly sound: but upon some points, they were advanced in such a way, as to subject me to misconstruction,
                            and to consequent injury. In the first place, the speech he thought did not sufficiently guard me from the imputation of
                            falling into the doctrine of the old federal party, that the people of the U. States as one people, & not the
                            people of the several states in their highest sovereign capacity were the real parties to the federal Compact. He admitted
                            that a few explanatory words interlined would remove this objection. In the second place he thought my denial of the right
                            of the States to construe the compact for themselves, as asserted by Georgia & South Carolina, would expose me to
                            misconstruction and the charge of disparaging the rights of this State. This would assuredly place me in an attitude in
                            which I would not wish to stand. It is upon this point especially that I wish to know your opinion, & if you will
                            be good enough to express or to intimate it to me, you may rest assured that I will not bring you again into the
                            newspapers. Mr. Johnson thought the passages in brackets in the latter part of the 7th note, had better be left out. I had
                            a strong inclination to write you on this subject by Col: Monroe—but thought then I would not plague you with it—but
                            since my return home, I have felt so anxious to know if you think my principles correct, that I now venture upon this
                            letter. If the rumor of the day respecting the views of the Cabinet in regard to the Tariff be correct, we may expect the
                            next 2 years to bring forth great events. I have a translation of Count Chaptals two chapters on the Tariff, presenting
                            strong reasons why France should not consent to equalize duties with Great Britain. I will send
                            them to the Whig or Intelligencer in a few weeks. In the interim I remain, dear Sir, very resy. & truly yours
                        
                            
                                Jos: C: Cabell
                            
                        
                    Mr. Geo. Tucker is the author of the pieces on the policy of encouraging domestic manufactures, which have appeared in the
                            Virga. Lit: Museum.